Exhibit 10.6

DEVELOPMENT AGREEMENT

This Agreement is made and entered into this second day of June, 2000,
("Effective Date") by and between Plug Power Inc., a Delaware corporation,
having a place of business at 968 Albany Shaker Road, Latham, New York 12110
(hereinafter referred to as "Plug"), and Engelhard Corporation, a Delaware
corporation, having a place of business at 101 Wood Avenue, Iselin, New Jersey
08830-0770 (hereinafter referred to as "Engelhard").

1. Recitals

1.1 Plug has developed and continues to develop technology and manufacturing
expertise related to fuel cell systems. Plug has developed and continues to
develop technology related to catalyst products useful in the various components
of fuel cell systems including fuel processors and fuel cell stacks.

1.2 Engelhard has developed and continues to develop technology related to
catalyst and sorbent, methods of manufacture and methods of application of
catalyst and sorbent compositions to substrates, including catalysts and
sorbents useful in the various components of fuel cell systems including fuel
processors and fuel cell stacks. Engelhard has also developed and continues to
develop technology related to the use of such catalysts and sorbents in fuel
cell systems useful in stationary and mobile applications.

1.3 Plug and Engelhard desire to work together to design and develop catalysts
for use in Plug's fuel processors intended for use in Plug's stationary fuel
cell systems having a capacity to generate up to one hundred
(100) kW of electricity.

In consideration of the foregoing and the terms set forth below, the Parties
agree as follows:


2. Definitions

The following terms shall have, for the purposes of this Agreement, the meanings
set forth in this Article 2. The terms may be used in this Agreement in the
plural or the singular form.

2.1 "Materials" shall mean catalysts, sorbents, catalytic sorbents, and/or
reactive compounds and compositions which are useful in Fuel Processors to
catalyze the oxidation and/or reduction of, or otherwise treat components such
as, carbon monoxide, hydrogen, and hydrocarbons including components of natural
gas and LPG. Materials shall also include non-catalytic adsorbent materials
and/or absorbent materials useful in Fuel Processors. Materials additionally
include catalyst materials supported on carriers such as honeycomb monoliths,
plates, pipes, hardware and Fuel Processors. Specific Materials include, but are
not limited to, CO preferential oxidation catalysts and autothermal reforming
catalysts, oxidation catalysts for the abatement of hydrogen from the anode of a
fuel cell stack, and shift catalysts which are catalysts that catalyze a gas
stream comprising hydrogen, carbon monoxide and water to increase the hydrogen
concentration and decrease the carbon monoxide concentration of the gas stream.
Materials shall also include methods for application (e.g. coating) of Materials
onto substrates, and methods of use of these Materials.

2.2 "Fuel Processor" shall mean a system (a) for converting hydrocarbon fuels
(e.g., natural gas, LPG etc.) to a gas containing hydrogen that is suitable for
acceptable operation at a fuel cell anode, and (b)intended for use in Plug's
fuel cell systems designed for stationary applications, including residential
and small commercial applications, and having a capacity to generate up to one
hundred (100) kW of electricity. The Fuel Processor may consist of hardware and
control components designed to employ Materials in reactor, exchanger, shift, CO
polishing or treatment subsystems

2.3 "Program" shall mean the joint effort of the Parties pursuant to this
Agreement to design and develop Materials for use in Plug's Fuel Processors.

2.4 "Project(s)" shall mean those projects relating to the Program which are
decided upon from time to time within the scope of the work outlined in Exhibit
A, made a part hereof, and as may be modified by the Parties in writing, by
mutual agreement from time to time.

 

--------------------------------------------------------------------------------

 


 

2.5 "Intellectual Property" shall mean any invention, discovery, concept,
expression or work, whether or not patented or patentable, including, without
limitation, discoveries, compositions, know-how, procedures, technical
information, processes, methods, test results, devices, formulas, protocols,
techniques, designs and drawings, any physical embodiment thereof, and any
patent (and applications therefor), copyrights (and applications therefor),
trade secret or other intellectual property right related thereto.

2.6 "Affiliated Company" shall mean any company or entity owned by, or having
common ownership with either party to this Agreement, or being a joint venture
partner of either Party to this Agreement. Ownership of a company or entity as
used herein means the direct or indirect ownership of more than thirty percent
(30%) of the voting shares or share capital, equity or voting rights of the
company or entity except that Affiliate shall include Engelhard's affiliates
N.E. ChemCat Co., Ltd. of Japan and Heesung Engelhard of South Korea.

2.7 "Product Specification" shall have the meaning set forth in the Supply
Agreement Section 1.6.

3. Program for Establishment and Determination of Projects and Exchange of
Technical Information

3.1 Pursuant to the Program, Plug and Engelhard will cooperate in the
development of Materials for use in Plug's Fuel Processors in accordance with
the Project set forth in Exhibit A. Generally, the goals of the Program shall be
to develop improved Materials that optimize the cost, performance and durability
of the Fuel Processor. Exhibit A will contain milestones which are recognized by
the Parties to be objectives and not obligations. The Parties further recognize
that the milestones may change, as the Project progresses for reason not
anticipated. Therefore, the Parties agree that failure to meet a milestone
recited in Exhibit A shall not be a breach of this Agreement.

3.2 Each Party shall appoint a representative as its project manager for the
Project (each such representative a "Project Manager"). The Project Managers
shall appoint members to their respective teams to work on the Project and shall
share overall responsibility for the coordination of the development of the
Product. Each Party's Project Manager shall be the other Party's point of
contact for the resolution of any problems that may arise in connection with
this Agreement or the Project. Each Party shall notify the other Party within
thirty (30) days after the execution of this Agreement of the appointment of its
Project Manager and shall notify the other Party as soon as practicable upon
changing such appointment.
3.3 Exhibit A of this Agreement has been prepared by the business and technical
personnel of Engelhard and Plug who have met prior to the Effective Date to
outline the initial Project or Projects, within the scope of the Program, to be
undertaken. Such Project(s) shall include the nature, scope, estimated resource
requirements, milestones, performance and the estimated completion date.

3.4 The Parties shall meet as mutually agreed but at least every three (3)
months during the term of this Agreement. During such meetings, each Party shall
review the status of the Projects, including:

3.4.1 A review of current Projects, including reports of work done subsequent to
the previous meeting;

3.4.2 The extent to which any previous or current Project is proceeding towards
commercialization; and

3.4.3 A review of invention disclosures, patent applications filed or issued
relating to the Project, including contemplated foreign filings.

3.4.4 During the course of such meetings, the Parties shall decide whether the
Projects shall be modified and, if so, the Parties shall agree in writing on
specific actions to be taken by each Party.

3.4.5 Minutes shall be taken at each meeting by each Party's Project Leader or
his/her designee and a written version of such minutes shall be provided to the
other Party within thirty (30) days of the conclusion of each such meeting.

 

3.5 Plug shall bear its own costs and expenses with respect to the Program, and
Engelhard shall be compensated for its costs and expenses with respect to the
Program in accordance with Article 4 hereinbelow. To the extent Engelhard
purchases property in accordance with, and for the primary purpose of carrying
out, the Project, any and all such property including materials, equipment,
software, and the like purchased or otherwise acquired by Engelhard in
connection with the Program, shall be the property of Engelhard, regardless of
whether the funds for such purchased or otherwise acquired property were
obtained using the compensation provided by Plug or by Engelhard.

3.6 To the extent that either Party is prevented from disclosing commercial and
technical information hereunder by reason of obligations to third parties, it
shall use all reasonable efforts to secure the approval of such third parties
for the purpose of making disclosures hereunder.

 

--------------------------------------------------------------------------------

 


 

4. Engelhard Compensation

4.1 Payment for Development Efforts Plug shall pay one hundred percent (100%) of
its own development costs and expenses incurred in connection with the Project.
The Parties hereto agree that Ten Million Dollars ($10,000,000) represents the
development costs and expenses estimated by Engelhard and Plug that Engelhard
will incur in connection with the Program from the Effective Date through the
third anniversary of the Effective Date. Plug agrees to pay such development
costs incurred by Engelhard in connection with the Project (the "Development
Fee"). The Development Fee shall be paid to Engelhard in cash in three
installments as follows: Five Million Dollars ($5,000,000) within five (5) days
of the Effective Date; Three Million Dollars ($3,000,000) within five (5) days
of the first anniversary of the Effective Date; and Two Million Dollars
($2,000,000) within five (5) days of the second anniversary of the Effective
Date.

 

4.2 Investment in Plug:

(a) Within ten (10) days of the Effective Date, Plug shall issue and sell to
Engelhard, and Engelhard shall purchase from Plug, for a purchase price of Five
Million Dollars ($5,000,000) in cash such number of shares (the "Shares"),
Plug's common stock, par value one cent ($.01) per share (the "Common Stock")
having a market value of Five Million Dollars ($5,000,000) based on the
Effective Date Market Price (as defined below). As used herein, "Effective Date
Market Price" means with respect to one share of Common Stock, the closing price
for such share ("Closing Price") as reported on NASDAQ for the trading day
immediately preceding the Effective Date; provided that in calculating such
Effective Date Market Price the Closing Price shall be reduced by five percent
(5%) of its arithmetic value.

(b) Within ten (10) days of the first anniversary of the Effective Date, Plug
shall issue and sell to Engelhard, and Engelhard shall purchase from Plug, for a
purchase price of Three Million ($3,000,000) in cash such number of Shares of
Common Stock having a market value of Three Million ($3,000,000) based on the
First Anniversary Market Price (as defined below). As use herein First
Anniversary Market Price" means with respect to one share of Common Stock, the
Closing Price as reported on NASDAQ for the trading day immediately preceding
the first anniversary of the Effective Date; provided that in calculating such
First Anniversary Market Price the Closing Price shall be reduced by five
percent (5%) of its arithmetic value.

(c) Within ten (10) days of the second anniversary of the Effective Date, Plug
shall issue and sell to Engelhard, and Engelhard shall purchase from Plug, for a
purchase price of Two Million ($2,000,000) in cash such number of Shares of
Common Stock having a market value of Two Million ($2,000,000) based on the
Second Anniversary Market Price (as defined below). As use herein, "Second
Anniversary Market Price" means with respect to one share of Common Stock, the
Closing Price as reported on NASDAQ for the trading day immediately preceding
the second anniversary of the Effective Date; provided that in calculating such
Second Anniversary Market Price the Closing Price shall be reduced by five
percent (5%) of its arithmetic value.

(d) Each obligation of Engelhard to purchase Common Stock pursuant to clauses
(a), (b) and (c) above is conditioned upon the receipt by Engelhard of the
related installment payment of the Development Fee as specified in Section 4.1.

4.3 Engelhard hereby covenants that it shall use the entire Development Fee
primarily for its development activity in connection with the Project. Provided
that property purchased with the development fee can be used outside of the
Program.

5. Intellectual Property

 

5.1 Ownership of Intellectual Property in the possession of either Party prior
to the date of this Agreement or developed outside the scope of this Agreement,
as substantiated by reasonable documentary evidence ("Background Intellectual
Property"), shall be unaffected by this Agreement or the actions of the Parties
pursuant to this Agreement. Plug shall own all Plug Background Intellectual
Property and Engelhard shall own all Engelhard Background Intellectual Property.

5.2 All Intellectual Property developed hereunder: (a) solely by Engelhard, (b)
jointly by Engelhard and Plug, (c) or solely by Plug which relate to Materials
shall be the sole property of Engelhard ("Engelhard Intellectual Property").

5.3 Except as recited in Section 5.2, all Intellectual Property developed
hereunder: (a) solely by Plug, (b) jointly by Plug and Engelhard, or (c) solely
by Engelhard which relate to the Fuel Processors shall be the sole property of
Plug ("Plug Intellectual Property").

 

--------------------------------------------------------------------------------

 


 

 

 

 

5.4 Each party having sole property rights in Sections 5.2 and 5.3 respectively,
shall, at its sole discretion, file patent applications in the United States of
America and foreign countries covering such property rights. Where Confidential
Information developed hereunder of a non-filing Party is required to file a
patent application, the filing Party shall request permission of the non-filing
Party to use such Confidential Information, and the non-filing Party shall not
unreasonably withhold such permission.

5.5 Except as otherwise provided, and in order to carry out the foregoing, each
Party shall, at the request of the other Party, use reasonable efforts to
execute or cause to be executed such assignments or other papers relating to
Intellectual Property rights, including the assignment of patent applications,
as the requesting Party may require. Each Party agrees that its employees shall
cooperate with and assist the other Party (at no cost to the other Party) in the
preparation and prosecution of other Party's patent applications.

5.6 During the term of this Agreement and the term of the Supply Agreement,
whichever is longer, Engelhard shall not provide to any third party the Product
Specification or Materials, when taken in the aggregate, meet the Product
Specification, except: (i) in compliance with Section 6.3; (ii) or if Engelhard
is acquired by another entity or merges with another entity, the Product
Specification can be disclosed to such acquiring or merging entity;
(iii) or the part of Engelhard's business to which the Product Specification is
sold or otherwise divested from Engelhard, the Product Specification can be
provided to the divesting part of the business; provided that the divested part
of the business agrees to be bound by the terms and conditions of this Agreement
and the Supply Agreement; or (iv) or if the Product Specification falls within
Engelhard's Background Intellectual Property as defined in Section 5.1.

Notwithstanding the foregoing, and notwithstanding any other provision in this
Agreement or in the Supply Agreement, Engelhard may (without disclosing Plug's
use of any particular product or specification) provide any product to be sold
by Engelhard to Plug or any Product Specification, to any third party for
applications outside the field of Fuel Processors.

6. Confidential Information

6.1 Plug and Engelhard recognize that in order to carry out the intent of this
Agreement, the exchange of certain commercial and technical information will be
required and that such commercial and technical information may constitute
proprietary information of the Party furnishing the same ("Confidential
Information"). Each of the Parties hereto agrees that all Confidential
Information related to the Program and furnished to it by the other Party in
writing shall be marked as proprietary or confidential. Confidential Information
disclosed by oral or visual means shall be designated at the time of the
original disclosure as being proprietary or confidential and thereafter reduced
to written form, marked confidential and delivered to the receiving Party within
twenty (20) days of the original. Confidential Information which shall not be
considered proprietary or confidential hereunder includes information:

(a) that is or becomes publicly available other than through the fault or
negligence of the receiving Party; or

(b) that is rightly obtained without restriction by the receiving Party from a
third party; or
(c) that was known by the receiving Party or the public prior to its receipt; or
(d) that is released without restriction by the providing Party to anyone; or
(e) that is developed by the receiving Party independently of the providing
Party and without breach of this Agreement, and such independent development is
demonstrated by the receiving Party with acceptable relevant documentary
evidence. Each Party hereto agrees that it shall not use Confidential
Information of the other except in performance of this Agreement, or disclose
the same to third parties, without the prior written approval of the other
Party. Each Party shall advise its employees having access to Confidential
Information of the Party's obligations hereunder and will disclose such
Confidential Information only to those of its employees who are subject to
written obligations restricting use and disclosure of such information to at
least the same extent as provided in this Agreement. The confidentiality
obligations of the Parties hereunder shall cease seven (7) years from the date
of termination of this Agreement.

6.2 With regard to samples (including, but not limited to Materials, Fuel
Processors and/or any components thereof collectively and fuel cell stacks
and/or components thereof, collectively, the "Samples") and received, directly
or indirectly, by one Party from the other, the receiving Party agrees as
follows:

(i) not to analyze or have analyzed any of the Samples in order to determine the
physical or structural characteristics or chemical composition of any of the
Samples;
(ii) not to provide the Samples to third parties;
(iii) to use the Samples only for the Project;
(iv) upon completion of receiving party's evaluation and unless otherwise
agreed, the receiving Party shall return all used and unused Samples to the
disclosing Party; and
(v) to provide each other with the results of each Party's evaluation of other
Party's Samples and otherwise hold such Samples and results as Confidential
Information subject to this Article 6.

 

--------------------------------------------------------------------------------

 


 

 

 

 

6.3 In the event that a Party is required to disclose Confidential Information
or Samples or results which a Party is obligated to maintain in confidence under
this Agreement to a third party in response to a subpoena or order of a court or
administrative agency, the Party required to disclose shall inform the other
Party promptly so that the other Party shall have the opportunity to seek a
protective order or to limit the scope of the requested disclosure and,
provided, that Party required to disclose shall not interfere with the other
Party's lawful efforts to obtain said protective order.

6.4 Each Party will have sole discretion to determine what Confidential
Information or Background Intellectual Property it is required to disclose to
the other Party hereunder. Neither Party shall be required to disclose to the
other, or any third party, Sample compositions or methods of application whether
part of Background Intellectual Property or Intellectual Property developed
under this Agreement.

 

7. Shares of Plug Power Stock

 

7.1 Valid Issuance of Shares. Plug represents and warrants that when issued and
delivered in accordance with the terms hereof, the Shares will be duly
authorized and validly issued. Subject to Engelhard's compliance with
Section 7.2, the Shares will be issued in compliance with all applicable federal
securities laws.


7.2 Accredited Investor Representations and Warranties. In connection with
acquiring the Shares, Engelhard hereby represents and warrants to Plug that
Engelhard is an "accredited investor," within the meaning of Rule 501 of
Regulation D under the Securities Act.


7.3 Transfer Restrictions. Engelhard shall not, directly or indirectly, sell,
transfer, assign, pledge or otherwise dispose of any interest in any of the
Shares acquired hereunder for a period of three (3) years following the
acquisition of such Shares (the "Holding Period"); provided that such agreement
shall not be deemed to limit Engelhard's right to surrender its Shares in a
merger or other corporate transaction involving a change of control of Plug as a
result of which Shares may be deemed to be transferred by operation of law to a
successor in interest of Plug; and provided further that, notwithstanding
anything in this Section 7.3 to the contrary, Engelhard shall be permitted to
(i) sell, transfer, assign or pledge all or any part of the Shares to (A) any
direct or indirect subsidiary of Engelhard or (B) any Affiliated Company of
Engelhard.


7.4 Legends. It is understood that each certificate evidencing Shares will bear
the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, HAVE BEEN ACQUIRED FOR THE HOLDER'S OWN
ACCOUNT AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO OFFER, SALE OR DISPOSITION
OF THESE SECURITIES MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933. IN ADDITION, THE HOLDER OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAS AGREED NOT TO DIRECTLY OR
INDIRECTLY SELL, TRANSFER, ASSIGN, PLEDGE OR OTHERWISE DISPOSE OF ANY SUCH
SHARES OTHER THAN IN ACCORDANCE WITH AN AGREEMENT DATED AS OF JUNE 2, 2000 WITH
THE COMPANY, A COPY OF WHICH IS ON FILE WITH THE COMPANY.

Notwithstanding the foregoing, Engelhard shall have the right, upon written
request to Plug on or after termination of all applicable limitations on
transfer with respect to any Shares, to receive from Plug, without expense, a
new certificate omitting any legend with respect to the terminated limitations.

 

--------------------------------------------------------------------------------

 


 

 

 

 

7.5 SEC Reports and Financial Statements. In connection with the issuance of the
Shares, Plug hereby represents and warrants, as of the date hereof and as of
each date on which Shares are issued, that: (i) it has filed or will have been
filed with the Securities and Exchange Commission (the "SEC") all forms,
reports, schedules, statements and other documents required to be filed by it
since October 28, 1999 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act") or the Securities Act of 1933, as amended (the "Securities
Act") (as such documents have been amended since the time of their filing,
collectively, the "SEC Documents"); (ii) The SEC Documents, including without
limitation any financial statements and schedules included therein, at the time
filed (a) did not contain any untrue statement of a material fact or omit to
state a fact, which is material, required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading and (b) complied in all material respects with
the applicable requirements of the Exchange Act and the Securities Act, as the
case may be, and the applicable rules and regulations of the SEC thereunder; and
(iii) the financial statements of Plug included in the SEC Documents comply as
to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto, have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the period involved (except as may be
indicated in the notes thereto or, in the case of the unaudited statements, as
permitted by Form 10-Q of the SEC) and fairly present (subject, in the case of
the unaudited statements, to normal, recurring audit adjustments) the
consolidated financial position of Plug and its consolidated subsidiaries as at
the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended.

8. Commercial Arrangements

Concurrent with the Effective Date, the Parties have executed a Supply Agreement
in the form attached hereto as Exhibit B.

9. Publicity

No public release or advertisements by either Plug or Engelhard relating to the
subject of this Agreement shall be made without the prior written agreement of
both Parties except to the extent that either Party is advised by its counsel
that disclosure of such subject is required by law; provided that in the event
that a Party has been so advised by counsel, the other Party will be afforded
the opportunity to review such press release prior to its public dissemination.

10. Warranties and Limitation of Liabilities

10.1 No Party shall be liable to the other Party under this Agreement except for
liability associated with Articles 4, 5, 6, 7 and 9.

10.2 The sole obligation of each Party with respect to its commercial and
technical information, including the results of the Projects of Section 3.4,
shall be to provide same to the other Party as provided in this Agreement, and
to correct errors that might have occurred in said information without undue
delay after such errors are made known to the Party which forwarded said
information.

10.3 Nothing in this Agreement shall obligate either Party to apply for,
maintain or acquire any patent protection, in any country.

 11. Notices

All notices required to be given hereunder shall be in writing and shall be
given by first class mail, postage prepaid, addressed to the Parties as follows:

 

 

To Plug:      

Plug Power Inc.
968 Albany Shaker Road
Latham, New York 12110
Attn: Gary Mittleman
          President & CEO

cc:  General Counsel

 

To Engelhard: 

Engelhard Corporation
101 Wood Avenue South
Iselin, NJ  08830-0770

Attn:                   Daniel W. Parker
                            Group Vice President
                            and General Manager
                            Separation Systems & Ventures

       

               

cc: Vice President & General Counsel

 

 

Either Party shall have the right to change the address to which notices are to
be sent by the giving of not less than ten (10) days written notice to the other
Party.

12. Relationship

The relationship of the Parties hereto shall be that of independent contractors
and nothing herein contained shall be deemed to create any relationship of
agency.

 

--------------------------------------------------------------------------------

 


 

 

 

 

13. Entire Agreement

This Agreement constitutes the entire agreement between the Parties regarding
the joint development of the Materials specified in Exhibit A hereto and
supersedes any and all other prior agreements and understandings whether
written, verbal or implied. No changes, alterations or modifications to this
Agreement shall be effective unless in writing and signed by the Parties hereto.

14. Termination

This Agreement shall terminate the later of (i) three (3) years from the
Effective Date or (ii) the date on which Engelhard has exhausted the Development
Fee, unless further extended by written agreement of the Parties. Upon
termination pursuant to this Section 14, the Parties shall be relieved of all
obligations under this Agreement, except for their obligations under Sections 4
through 8 and this Section 14.

In no event shall termination of this Agreement have any bearing on the effect
or survivability of the Supply Agreement.

15. Other Development

Either Party hereto, subject to its obligations under Section 6 above in
connection with the other Party's Confidential Information, may pursue
development activity, whether or not similar to the Program, with others or
independently, provided such activity does not otherwise violate a Party's
obligations hereunder. Engelhard hereby gives notice to Plug that it has a
variety of relationships with other Fuel Cell System manufacturers and
development companies.

16. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey without giving effect to principles of conflicts of laws
that would cause the application of the laws of any jurisdiction other than the
State of New Jersey.

17. Authority/No Conflicts

Each Party represents and warrants that (i) it has full power and authority and
legal right to execute and deliver this Agreement, (ii) its execution, delivery
and performance of this Agreement have been duly authorized by all necessary
action, (iii) this Agreement has been duly executed and delivered by it and (iv)
this Agreement constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms, except that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by the availability of the
remedy of specific performance.

18. Waiver, Discharge, etc.

This Agreement may not be released, discharged, abandoned, changed or modified
in any manner, except by an instrument in writing signed on behalf of each of
the Parties by their duly authorized representatives. The failure of either
Party to enforce at any time any of the provisions of this Agreement shall in no
way be construed to be a waiver of any such provision, nor in any way to affect
the validity of this Agreement or any part of it or the right of either Party
after any such failure to enforce each and every such provision. No waiver of
any breach of this Agreement shall be held to be a waiver of any other or
subsequent breach.

19. Counterparts

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become a binding agreement
when one or more counterparts have been signed by each Party and delivered to
the other Party.

20. Captions, Construction

The titles and headings to Sections herein are inserted for the convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement. This Agreement shall be construed without
regard to any presumption or other rule requiring construction hereof against
the Party causing this Agreement to be drafted.

 

--------------------------------------------------------------------------------

 


 

 

 

 

21. No Third Party Benefits

Nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the Parties or their respective permitted successors or
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

22. No Implied Licenses

No rights or licenses with respect to a Party's Intellectual Property,
Confidential Information or other proprietary rights are granted or deemed
granted to the other Party hereunder or in connection herewith, other than those
rights expressly granted in this Agreement.

23. Assignment

Neither Party shall have the right to transfer or assign its interest in this
Agreement or delegate its obligations under this Agreement without the prior
written consent of the other Party.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

PLUG POWER INC.
     /s/ Gary Mittleman
By: ___________________________  
     Gary Mittleman 
     President & CEO
                                         

         June 6, 2000

Date: _________________________   

ENGELHARD CORPORATION
       /s/ Daniel W. Parker
By: ____________________________
       Daniel W. Parker
       Group Vice President
       and General Manager

             June 2, 2000

Date: __________________________

 